Citation Nr: 0903363	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  04-21 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, P.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


REMAND

The veteran had active military service from November 1971 
through November 1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The veteran testified before the undersigned Veterans Law 
Judge at a video conference hearing in February 2005.  A 
transcript of that hearing is of record.

In February 2006, the Board denied this claim.  However, by 
way of a February 2008 Joint Motion for Partial Remand, and 
March 2008 Court of Appeals for Veterans Claims (CAVC) order, 
the veteran's claim for service connection for hepatitis C 
was remanded for the Board to provide an adequate statement 
of reasons and bases regarding whether or not VA was required 
to provide a medical nexus opinion in this case.

The veteran has alleged that his currently diagnosed 
hepatitis C is the result of inoculations using an air gun 
that had been used to inoculate several other soldiers before 
him.  Essentially, the veteran alleges that because the air 
gun was used for several soldiers, blood from other 
individuals was transferred onto the air gun prior to it 
being used on him.  See July 2004 statement in support of 
claim; and February 2005 Board hearing.  Although the 
veteran's primary and most recent contention is that he 
contracted hepatitis C as a result of an air gun inoculation, 
in September 2001 while receiving treatment at the Memphis VA 
medical center (VAMC), the veteran alleged that his hepatitis 
C was the result of several needle sticks while working in a 
hospital during military service.  Based on the veteran's 
reports of in-service needle sticks, the examiner noted that 
he may have had hepatitis C for 30 years.  See September 2001 
treatment note.  Regarding this contention, the Board notes 
that the veteran's DD Form 214 reveals that his military 
occupational specialty (MOS) was a personnel records 
specialist, with the related civilian occupation noted to be 
a records clerk.  The record does not indicate that the 
veteran was exposed to needles at all during his military 
duties, or that he was stuck with a needle while on active 
duty.

Here, there is no dispute that the veteran is currently 
diagnosed with hepatitis C, with the earliest diagnosis 
rendered in 2001.  The question at hand is whether his 
currently diagnosed hepatitis C is traceable to his period of 
active duty service; in particular, to an alleged in-service 
inoculation with an airgun.  In this regard, the Board notes 
that the veteran is competent to report an incident that 
occurred during military service.  Therefore, in essence, the 
Board's decision turns on its determination regarding the 
credibility of the veteran's account of his service.  The 
Board finds that the veteran's statements in support of his 
claim are credible and consistent with one another.  Although 
the service medical records do not document an in-service 
inoculation, in both a July 2004 statement and at a February 
2005 Board hearing, the veteran relayed the same account of 
the in-service inoculation which he believes led to his 
hepatitis C and his statements are not contradicted by any 
official document or account. 

Risk factors for hepatitis C include intravenous (IV) drug 
use, blood transfusions before 1992, hemodialysis, intranasal 
cocaine use, high-risk sexual activity, accidental exposure 
while a health care worker, and various kinds of percutaneous 
exposure such as tattoos, body piercing, acupuncture with 
non-sterile needles, and shared toothbrushes or razor blades, 
etc.  VBA letter 211B (98-110) November 30, 1998.

In February 2006 the veteran's representative submitted a 
questionnaire addressing the risk factors for hepatitis C, 
where the veteran responded "no" to all the listed risk 
factors described in the paragraph above, including 
intravenous (IV) drug use.

Notably, an August 2001 record by A.S., M.D. noted a history 
of exposure to others with hepatitis C (including the 
veteran's wife), as well as IV drug use; however, subsequent 
medical records from Dr. S. as well as from several other 
medical facilities do not mention a history of IV drug use, 
and on his hepatitis risk factor questionnaire submitted in 
February 2006, the veteran stated that he had never used 
intravenous drugs.   
VA regulations require VA to obtain a medical opinion based 
on the evidence of record if VA determines that such evidence 
is necessary to decide the claim.  See 38 C.F.R. 
§ 3.159(c)(4) (2008).  A medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.  
See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, because the veteran has speculated that he was exposed 
to the hepatitis C virus when he was inoculated with an air 
gun during his time on active duty, and the veteran is 
competent to relay an in-service experience which is 
uncontradicted by the evidence of record, the Board finds 
that a medical opinion is necessary to address the medical 
probabilities that the veteran contracted hepatitis C as a 
result of this inoculation, or as a result of any other in-
service risk factor.  The examiner should also evaluate any 
other discernable risk factors or signs or symptoms of 
hepatitis C documented in the claims file.

The Board will therefore remand to obtain a medical opinion 
regarding the medical probabilities that the veteran's 
currently diagnosed hepatitis C is attributable to military 
service.  Specifically, the physician should opine, based on 
review of the evidence of record, whether the veteran's 
current hepatitis C is more likely than not (i.e., 
probability greater than 50 percent), at least as likely as 
not (i.e., probability of approximately 50 percent), or less 
likely than not (i.e., probability less than 50 percent) 
related to his in-service inoculation with an air gun or to 
any other identified risk factor or combination of factors.  
A complete rationale should be given for all opinions and 
conclusions expressed.  

Accordingly, the appellant's case is REMANDED to the Agency 
of Original Jurisdiction (AOJ) for the following actions:

1.  A medical professional should review 
the file and render a nexus opinion 
regarding the medical probability that 
the veteran's currently diagnosed 
hepatitis C is attributable to his period 
of active military service from November 
1971 to November 1973.  The examiner 
should discuss whether the veteran was 
exposed to hepatitis C risk factors in 
service (specifically addressing the 
inoculation), and if so, the examiner 
should offer an opinion regarding any 
possible relationship between these in-
service risk factors and his currently 
diagnosed hepatitis C.  The physician 
should also address post-service risk 
factors, including exposure to other 
individuals with hepatitis C as mentioned 
in the August 2001 treatment record by 
A.S., M.D.  The physician should discuss 
whether any symptoms of hepatitis C were 
manifested during service and whether the 
period of time from discharge from 
service to the initial diagnosis has any 
effect on the analysis regarding the 
likelihood that hepatitis C was in fact 
contracted during military service.

(The AOJ should make sure that the 
medical opinion complies with this remand 
and the questions presented in this 
opinion request, especially with respect 
to detailing any connection to military 
service.  If the report is insufficient, 
it should be returned to the examiner for 
necessary corrective action, as 
appropriate.)

2.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issue on appeal in 
light of all information or evidence 
received.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  



After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



             
_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




